                           1:18-cv-01137-CSB # 72          Page 1 of 3
                                                                                                       E-FILED
                                                                              Friday, 12 July, 2019 09:46:12 AM
                                                                                  Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

BRANDON FABIAN,                                              )
                                                             )
                       Plaintiff,                            )
                                                             )         Case No. 18-CV-1137
       vs.                                                   )
                                                             )                JURY DEMAND
JOHN BALDWIN, et al.,                                        )
                                                             )
                       Defendants.                           )

             ANSWER AND AFFIRMATIVE DEFENSES FOR DEFENDANTS

       Defendants, Alberardo Salinas, Marcus Hardy, and Lisa Qualls, by and through their

attorney, Kwame Raoul, Illinois Attorney General, and pursuant to the Court’s Merit Review

Order of June 6, 2018, [Doc. 11], provides the following Answer and Affirmative Defenses to

Plaintiff’s Complaint, [Doc. 1], stating as follows:

       ALLEGATIONS ENUMERATED IN COURT ORDER DATED June 6, 2018
                            [DOC. 11]

       1.      Pursuant to its merit review of the Plaintiff’s Amended Complaint under 28

U.S.C. § 1915(A), the Court found that Plaintiff stated three claims: (1) a retaliation claim in

violation of his First Amendment rights; (2) a Due Process claim based upon the inadequate

procedural protections afforded to him at his disciplinary hearings; and (3) an Eighth

Amendment claim for conditions of confinement based upon the cell conditions in segregation.

       ANSWER: Defendants deny that they violated Plaintiff's First Amendment or Eighth

Amendment rights, and deny any wrongdoing whatsoever.

                                     RELIEF REQUESTED

       Defendants deny that Plaintiff is entitled to any relief whatsoever.

                                      GENERAL DENIAL

       Defendants expressly deny any allegation not specifically admitted.

                                        JURY DEMAND

       Defendants demand a trial by jury on all issues so triable.
                            1:18-cv-01137-CSB # 72           Page 2 of 3




                                     AFFIRMATIVE DEFENSES

       1.      At all times relevant herein, Defendants acted in good faith in the performance of

their official duties and without violating Plaintiff’s clearly established statutory or constitutional

rights of which a reasonable person would have known. Defendants are therefore protected from

suit by the doctrine of qualified immunity.

       2.      To the extent that Plaintiff is suing Defendants for injunctive relief that is not

intended to address ongoing constitutional violations, the Eleventh Amendment and the doctrine

of sovereign immunity bar such claims.

       3.      To the extent that Plaintiff is suing Defendants for actions of a subordinate in

which Defendants were not directly involved, such claims are barred because the doctrine of

respondeat superior is not a basis for liability under 42 U.S.C. § 1983. See Gentry v. Duckworth,

65 F.3d 555, 561 (7th Cir. 1995).

       4.      To the extent Plaintiff seeks damages from Defendants in their official capacity,

Defendants are protected from liability by the Eleventh Amendment.

       5.      To the extent Plaintiff has failed to adhere to the Illinois Department of

Corrections grievance procedures, his claim should be barred for failure to exhaust his

administrative remedies prior to the initiation of this cause of action, which serves as a bar to

Plaintiff’s claims by the Prison Litigation Reform Act (42 U.S.C. § 1997) and Perez v. Wisconsin

Dept. of Corrections, 182 F. 3ed 532 (7th Cir. 1999).

       6.      To the extent Plaintiff’s claim is more than two years old, it is barred by the

applicable statute of limitations.


                                                       Respectfully Submitted,
KWAME RAOUL,
Illinois Attorney General
                                                       By: s/ Megan E. Murphy
                                                   2
                           1:18-cv-01137-CSB # 72          Page 3 of 3




                                                     Megan E. Murphy
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     1776 East Washington Street
                                                     Urbana, Illinois 61802
                                                     Phone: (217) 278-3362
                                                     Fax: (217) 278-3370
                                                     Email: mmurphy@atg.state.il.us

                                CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2019, I electronically filed the foregoing Defendants’
Answer and Affirmative Defenses to Plaintiff’s Complaint, with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the following:

Karen L. McNaught kmcnaught@cassiday.com

and I hereby certify that on that same date, I caused to be mailed by United States Postal Service,
a copy of the foregoing document to the following non-registered participant:

Fabian Brandon, B10448
Pontiac Correctional Center
Inmate Mail/Parcels
PO Box 99
Pontiac, IL 61764

                                                     Respectfully submitted,


                                                     By: s/ Megan E. Murphy
                                                     Megan E. Murphy
                                                     Assistant Attorney General
                                                     Office of the Illinois Attorney General
                                                     1776 East Washington Street
                                                     Urbana, Illinois 61802
                                                     Phone: (217) 278-3362
                                                     Fax: (217) 278-3370
                                                     Email: mmurphy@atg.state.il.us




                                                 3
